                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 Western Division

                               Civ. Case No. 5:19-CV-27-D


L&M COMPANIES, INC., a North Carolina
corporation, and PALUMBO FOODS, LLC.,

        Plaintiffs,
vs.

UNIQUE FOOD COMPANY, INC.,
LOUIS J. DEANGELIS, BEYERLYA.
DEANGELIS, LOUIS J. DEANGELIS, JR.,
GINA D. BISSETTE, and BISSETTE
BROTHERS, LLC,

        Defendants.
- - - - - - - - - - - - - ~I
        ORDER GRANTING UNOPPOSED MOTION TO CONVERT PRELIMINARY
      INJUNCTION HEARING TO A STATUS CONFERENCE, AND TO PERMIT ALL
                   COUNSEL TO APPEAR TELEPHONICALLY


        THIS MATIER came before the Court on Plaintiffs/Movants L&M COMPANIES, INC.

and PALUMBO FOODS, LLC.'s Unopposed Motion to Convert Preliminary Injunction Hearing

to a Status Conference, and to Permit All Counsel to Appear Telephonically, and the Court

having reviewed the Motion and being otherwise duly advised in the premises, ORDERS that the

Motion is GRANTED.

SO ORDERED this       ($    day of February, 2019.




                                                 United States District Judge
